     Case 2:20-cv-09146-MWF-AS Document 5 Filed 10/09/20 Page 1 of 7 Page ID #:33



 1
 2
 3                                                           JS-6
 4
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                 CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
13    ANTHONY DION JEFFERSON               ) Case No. CV 20-09146-MWF (AS)
                                           )
14                        Petitioner,      ) ORDER OF DISMISSAL
                                           )
15                                         )
            v.                             )
16                                         )
      RAYMOND MADDEN,                      )
17                                         )
                          Respondent.      )
18                                         )
19
20                                      BACKGROUND
21
22          On October 5, 2020, Anthony Dion Jefferson (“Petitioner”),
23    a California state prisoner proceeding pro se, filed a Petition
24    for Writ of Habeas Corpus by a Person in State Custody pursuant
25    to   28    U.S.C.   §   2254   (“Petition”).   (Docket    Entry   No.   1).
26    Petitioner challenges his 1994 “felony murder” conviction, in Los
27
28
     Case 2:20-cv-09146-MWF-AS Document 5 Filed 10/09/20 Page 2 of 7 Page ID #:34



 1    Angeles County Superior Court (Case No. BA042241).1
 2
 3           Petitioner contends that the California courts erred in not
 4    granting         Petitioner’s    Petition     for    Resentencing    pursuant    to
 5    California Penal Code § 1170.95, in violation of Petitioner’s
 6    rights under the Sixth and Fourteenth Amendments.                   (See Petition
 7    at 17-19).2
 8
 9           On March 14, 2000, Petitioner filed a Petition for Writ of
10    Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
11    § 2254, challenging the same conviction.                     See Anthony Dion
12    Jefferson v. Larry Small, Case No. CV 00-02683-JSL (MN); Docket
13    Entry No. 1.           Petitioner subsequently filed a First Amended
14    Petition on April 5, 2000, and (following the Court’s dismissal
15    of the First Amended Petition with leave to amend), a Second
16    Amended Petition on May 12, 2020. (Id.; Docket Entry No. 5).                     On
17    October 5, 2000, the district court issued an Order and Judgment
18    dismissing the action with prejudice as untimely, in accordance
19    with       the    findings,     conclusions    and    recommendations     of    the
20    Magistrate Judge. (Id.; Docket Entry Nos. 22-23). On October 30,
21
22           1
                The Court takes judicial notice OF Petitioner’s other
      federal habeas cases –- Anthony Dion Jefferson v. Larry Small,
23    Case No. CV 00-2683-JSL (MAN) and Anthony Dion Jefferson v.
      Silvia Garcia, Case No. CV 03-6312-JSL (MAN).    Petitioner was
24    convicted of one count of first degree murder, two counts of
      kidnapping, two counts of first degree burglary, one count of
25    first degree robbery, two counts of rape, and one count of rape
      with a foreign object.
26
             2
27              The Court             refers   to   page    numbers   using   the     ECF
      numbering system.
28
                                                2
     Case 2:20-cv-09146-MWF-AS Document 5 Filed 10/09/20 Page 3 of 7 Page ID #:35



 1    2000, the district court denied Petitioner’s petition for a
 2    certificate of appealability.           (Id.; Docket Entry No. 25).          On
 3    December 21, 2000, the Ninth Circuit Court of Appeals denied
 4    Petitioner’s request for a certificate of appealability.3 On June
 5    25, 2001 and October 1, 2001, the United States Supreme Court
 6    denied Petitioner’s petition for a writ of certiorari.               (See id.;
 7    Docket Entry No. 5 at 3).
 8
 9           On September 4, 2003, Petitioner filed a Petition for Writ
10    of Habeas Corpus by a Person in State Custody pursuant to 28
11    U.S.C. § 2254, challenging the same conviction.               See Anthony Dion
12    Jefferson v. Silvia Garcia, Case No. CV 03-06312-JSL (MAN); Docket
13    Entry No. 1).          On October 8, 2003, the district court dismissed
14    that habeas petition without prejudice as an unauthorized second
15    or successive petition,           (id.; Docket Entry Nos. 5-6), and on
16    October          28,   2003,   denied   petitioner       a    certificate    of
17    appealability. (Id.; Docket Entry No. 8).            On January 20, 2004,
18    the Ninth Circuit Court of Appeals denied Petitioner’s request for
19    a certificate of appealability, and denied Petitioner’s motion for
20    reconsideration on February 11, 2004, denied . (Id.; Docket Entry
21    Nos.       13,    15).     Petitioner’s     subsequent       applications   for
22    authorization to file a second or successive petition were denied
23    by the Ninth Circuit Court of Appeals on April 15, 2004, and
24    August 12, 2008.         (Id.; Docket Entry Nos. 16-17).
25
26
             3
27              See Anthony Dion Jefferson v. Silvia Garcia, Case No.
      CV 03-06312-JSL (MAN); Docket Entry No. 5 at 2-3.
28
                                              3
     Case 2:20-cv-09146-MWF-AS Document 5 Filed 10/09/20 Page 4 of 7 Page ID #:36



 1                                 DISCUSSION
 2
 3          The Antiterrorism and Effective Death Penalty Act of 1996
 4    (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
 5    that:
 6               (a) No circuit or district judge shall be required
            to entertain an application for a writ of habeas corpus
 7          to inquire into the detention of a person pursuant to a
            judgment of a court of the United States if it appears
 8          that the legality of such detention has been determined
            by a judge or court of the United States on a prior
 9          application for a writ of habeas corpus, except as
            provided in §2255.
10
                 (b)(1) A claim presented in a second or successive
11          habeas corpus application under section 2254 that was
            presented in a prior application shall be dismissed.
12
                 (2) A claim presented in a second or successive
13          habeas corpus application under section 2254 that was
            not presented in a prior application shall be dismissed
14          unless--
15               (A) the applicant shows that the claim relies on a
            new rule of constitutional law, made retroactive to
16          cases on collateral review by the Supreme Court, that
            was previously unavailable; or
17
                 (B)(i) the factual predicate for the claim could
18          not have been discovered previously through the exercise
            of due diligence; and
19
                 (ii) the facts underlying the claim, if proven and
20          viewed in light of the evidence as a whole, would be
            sufficient to establish by clear and convincing evidence
21          that, but for constitutional error, no reasonable fact
            finder would have found the applicant guilty of the
22          underlying offense.
23               (3)(A) Before a second or successive application
            permitted by this section is filed in the district
24          court, the applicant shall move in the appropriate court
            of appeals for an order authorizing the district court
25          to consider the application.
26               (B) A motion in the court of appeals for an order
            authorizing the district court to consider a second or
27          successive application shall be determined by a three-
28
                                        4
     Case 2:20-cv-09146-MWF-AS Document 5 Filed 10/09/20 Page 5 of 7 Page ID #:37



 1          judge panel of the court of appeals.
 2               (C) The court of appeals may authorize the filing
            of a second or successive application only if it
 3          determines that the application makes a prima facie
            showing that the application satisfies the requirements
 4          of this subsection.
 5               (D) The court of appeals shall grant or deny the
            authorization to file a second or successive application
 6          not later than 30 days after the filing of the motion.
 7               (E) The grant or denial of an authorization by a
            court of appeals to file a second or successive
 8          application shall not be appealable and shall not be the
            subject of a Petition for Rehearing or for a Writ of
 9          Certiorari.
10               (4) A district court shall dismiss any claim
            presented in a second or successive application that the
11          court of appeals has authorized to be filed unless the
            applicant   shows   that   the   claim   satisfies   the
12          requirements of this section. 28 U.S.C. § 2244.
13
            28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
14
      the consideration of second or successive applications in district
15
      court.    The prospective applicant must file in the court of
16
      appeals a motion for leave to file a second or successive habeas
17
      application in the district court.       § 2244(b)(3)(A).”     Felker v.
18
      Turpin, 518 U.S. 651, 657 (1996).
19
20
            The instant Petition, filed on October 5, 2020, and the prior
21
      habeas actions challenge Petitioner’s custody pursuant to the same
22
      2014 judgment entered by the Los Angeles County Superior Court.
23
      Accordingly, the instant Petition is a second or successive habeas
24
      petition for purposes of 28 U.S.C. § 2244.       Therefore, Petitioner
25
      was required to obtain authorization from the Court of Appeals
26
      before filing the present Petition. See 28 U.S.C. §2244(b)(3)(A).
27
28
                                          5
     Case 2:20-cv-09146-MWF-AS Document 5 Filed 10/09/20 Page 6 of 7 Page ID #:38



 1    No such authorization has been obtained in this case.
 2
 3          Moreover, the claim asserted in the instant Petition does not
 4    appear to fall within the exceptions to the bar on second or
 5    successive petitions because the asserted claim is not based on
 6    newly discovered facts or a “a new rule of constitutional law,
 7    made retroactive to cases on collateral review by the Supreme
 8    Court, that was previously unavailable.”       Tyler v. Cain, 533 U.S.
 9    656, 662 (2001).    However, this determination must be made by the
10    United States Court of Appeals upon a petitioner’s motion for an
11    order authorizing the district court to consider his second or
12    successive petition. 28 U.S.C. § 2244(b); see also Burton v.
13    Stewart, 549 U.S. 147, 157 (2007)(where the petitioner did not
14    receive authorization from the Court of Appeals before filing
15    second or successive petition, “the District Court was without
16    jurisdiction to entertain [the petition]”); Barapind v. Reno, 225
17    F.3d 1100, 1111 (9th Cir. 2000)(“[T]he prior-appellate-review
18    mechanism set forth in § 2244(b) requires the permission of the
19    court of appeals before ‘a second or successive habeas application
20    under § 2254’ may be commenced.”).
21
22          Because Petitioner has not obtained authorization from the
23    Ninth Circuit Court of Appeals, this Court cannot entertain the
24    present Petition.     See Burton, 549 U.S. at 157.
25    ///
26    ///
27
28
                                          6
     Case 2:20-cv-09146-MWF-AS Document 5 Filed 10/09/20 Page 7 of 7 Page ID #:39



 1                                      ORDER
 2
 3          Accordingly, IT IS ORDERED that the Petition be dismissed
 4    without prejudice.
 5
 6          LET JUDGMENT BE ENTERED ACCORDINGLY.
 7
 8    DATED:    October 9, 2020
 9
10                                       ____________________________
                                             MICHAEL W. FITZGERALD
11                                       UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          7
